DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 16 and 19 are cancelled.  Claims 1-15, 17 and 18 are pending where claims 1 and 6 have been amended.  Claims 7-15 are withdrawn from consideration and claims 1-6, 17 and 18 remain for examination on the merits.
Status of Previous Rejections
The previous 35 USC § 103 rejections of the claims have been maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 1-6 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 101829679 to Kedong et al (cited in previous office action, an English language machine translation, also cited in previous office action has been relied upon for examination purposes).
Regarding claims 1-4, Kedong discloses a method for manufacturing seamless steel tube, comprising the following steps: (1) manufacturing a billet; (2) forming the billet into a tube; and (3) an online-control cooling process for seamless steel tube for refining grains that is only used after a sizing, said online-control cooling process comprising the following steps: spraying water evenly along the circumferential direction of the tube when the temperature of tube is higher than Ar3 so as to continuously cool the tube to a temperature of 620-690 °C, then cooling to room temperature at a cooling rate of 1.2-2.6 °C/s, with a specific example of cooling a steel comprising 0.35C-0.52Si-1.42Mn-0.012P-0.008S-0.022Ti-0.0040N-0.0018O-Fe at a rate of 1.2 °C/s from a temperature of 680 °C (Kedong, translation page 5, Tables 1 and 2), which lies within the composition limitations of instant claims 2-3 and the temperature limitations of T1 °C to T2 °C of instant claim 1, and the requirement of instant claim 1 of cooling to room temperature at a cooling rate no more than 10 °C/s.
Regarding the cooling limitations of N1 to N2 °C/s, Kedong discloses that the pipe is quickly cooled to 620-690 °C to ensure that the nucleation rate of ferrite and pearlite is increased near the Ar1 temperature of the steel to obtain a fine ferrite and pearlite structure (Kedong, translation page 5), which is the same as that of the instant specification. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general 
Regarding claim 5, Kedong discloses that the method of Kedong has a significant effect on refining the structure of steel pipes and the method of Kedong is done to obtain “fine” equiaxed ferrite and pearlite structures (Kedong, pages 3-5).  When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, the method of Kedong would be expected to have the same or similar properties as the instantly claimed method because Kedong discloses the same method steps as the instantly claimed method.  Alternatively, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05 [R-5].  In the instant case, Kedong recognizes cooling rates as a result effective variable for controlling grain size of ferrite and pearlite.  It would require little more than routine experimentation by one of ordinary skill in the art to determine the optimal or workable ranges of cooling rates of Kedong to achieve optimal or workable result for microstructure and size of refined grains.

Regarding claims 17 and 18, Kedong discloses an alloy comprising the following composition (Kedong, translation page 4) which overlaps the instantly claimed composition as follows:
Element
Claimed wt%
Kedong wt%
Overlaps?
C
0.15-0.3
0.24-0.40
Yes
Mn
0.5-1.65
1.30-1.70
Yes
Cr
0-0.9
~0
Yes
Ni
0-1.05
~0
Yes
Mo
0-0.2
~0
Yes


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges .
Response to Arguments
Applicant's arguments filed 12/17/2020 have been fully considered but they are not persuasive.
Applicant argues that Kedong’s first stage water cooling is part of a rolling process.  This is not found persuasive because the cooling to a temperature above Ar3 and reduction rolling are separate steps in Kedong that takes place prior to the cooling of Kedong to a temperature between 620-690 °C. In Kedong the temperature of the steel pipe after the final rolling is not lower than Ar3 (i.e. including temperature higher than Ar3) and then the pipe of Kedong is subjected to spraying water evenly along the circumferential direction of the tube when the temperature of tube is higher than Ar3 so as to continuously cool the tube to a temperature of 620-690 °C (Kedong, page 3 of translation).  The additional steps recited in Kedong prior to this cooling step are not excluded by the instant claims.
Applicant argues that Kedong does not teach a cooling rate of N1 to N2 and instead teaches an air cooling rate, and thus Kedong does not disclose controlling a water cooling rate.  This is not found persuasive because regarding the cooling limitations of N1 to N2 °C/s, Kedong discloses that the pipe is quickly cooled to 620-690 °C to ensure that the nucleation rate of ferrite and pearlite is increased near the Ar1 temperature of the steel to obtain a fine ferrite and pearlite structure (Kedong, translation page 5), which is the same as that of the instant specification. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05 [R-5].  In the instant case, Kedong recognizes cooling rate as a result effective variable for controlling the microstructure of the steel to obtain a fine ferrite and pearlite structure .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D WALCK whose telephone number is (571)270-5905.  The examiner can normally be reached on Monday-Friday 10 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRIAN D WALCK/               Primary Examiner, Art Unit 1736